DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities or minor typographical errors:
Claims 1 and 4 recite “thee second exterior arm” (“thee” should instead recite “the”)
Claim 1 recites “the tube retraining member” (“retraining” should instead recite “retaining”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7, and 10 (the independent claims) each recite “the improvement comprising”. There is insufficient antecedent basis for the limitation “the improvement”, and it is further unclear if the limitation is intended to indicate that the preamble preceding the recitation “the improvement” is admitted prior art. A recommended correction is to instead introduce each independent claim as “A hinge assembly comprising” and replace the recitation of “the improvement comprising” with “the hinge assembly further 
Claims 2, 3, 5, 6, 8, 9, and 11 each recite “The improvement in accordance with Claim [1/4/7/10]”. The limitation “The improvement” lacks sufficient antecedent basis, as described above.
Claims 1, 4, 7, and 10 each recite “hard thermoplastic (such as Delrin®)”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claim term “Delrin®” is also indefinite, as it references a trademark name and not a specific material or composition. Delrin produces a range of materials, and one of ordinary skill in the art would not be able to readily ascertain which material or materials are encompassed by this limitation. A recommended correction is to delete the recitation “(such as Delrin®)”.
Claims 1, 4, 7, and 10 each recite “the tube front end adjacent the collar”. There is insufficient antecedent basis for this limitation, as the ends of the tube are introduced as “a first or inner end” and “a second or rear end”. It is unclear if an additional end of the tube is intended to be introduced, or if this limitation is intended to reference the “first or inner end”.
Claims 1, 4, 7, and 10 each recite “the tube retaining member is selected from the group consisting of treads, threads and screw threads” and later recite “a closing cover nut with interior threads threaded onto the uncovered tube retaining member”. These limitations appear to be contradictory, as the later limitation requires a threaded connection that is not possible if the tube retaining member comprises treads (as best understood). Claims 1 and 4 further recite “the uncovered threads” with respect to the tube retaining member, which is also unclear as to whether or not threads are positively required on the tube retaining member.
Claims 1, 4, 7, and 10 each recite “leaving the tube retaining member adjacent the distal end of the metal roller shaft uncovered” and later recites “the uncovered tube retaining member”. As best understood in view of the disclosure, only a portion of the tube retaining member is uncovered, as the claims also require that the tube be molded onto the tube retaining member. It is unclear how the tube member can both be surrounded by the tube which is molded onto the retaining member, and also be 
Claims 1, 4, and 10 each introduce “a distal end” of the metal roller shaft twice. It is unclear if multiple distal ends are intended to be introduced--as best understood, the roller shaft has only one distal end and one proximal end.
Claim 1 recites “the portion of the metal roller shaft covered by the tube”. There is insufficient antecedent basis for this limitation.
Claims 4 and 10 introduce “A first hinge bracket” and “a second hinge bracket”, but the elements for each hinge bracket are introduced using the same terms (e.g. “a first interior arm”, “a first opening”, “a second interior arm”, “a second opening”, etc.). Several of the limitations recited with respect to the second hinge bracket are unclear as to which element is being referenced. For example, claim 4 recites “the first opening” in lines 10 and 12 and recites “the first opening of the first interior arm” in line 13. However, in these recitations it is not clearly set forth which “first opening” is being referenced, as a first opening of the first interior arm has been previously introduced twice--once with respect to the first hinge bracket and once with respect to the second hinge bracket. Similar issues are present with the recitations “the second opening of the second exterior arm” in lines 12-13, “the first opening of the second exterior arm” in lines 13-14, and “the second opening of the first interior arm” in lines 14-15 of claim 4. Claim 10 also includes corresponding issues, and claims 5 and 11 recites limitations such as “said first interior arm and said second interior arm” and “the interior plate  A recommended correction is to either number each opening, arm, and plate with different modifiers (e.g. first-eighth openings instead of four first openings and four second openings, and first and second interior plates instead of reciting “an interior plate” twice, etc.), or to consistently reference each element with its full identification (e.g. “the first opening of the first interior arm of the second hinge bracket”).
Claim 5 recites “an interior plate of the first hinge bracket”, but claim 4 previously introduces an interior plate of the first hinge bracket. It is unclear if a new interior plate is intended to be introduced, as claim 5 later references “the interior plate”. Claim 5 also recites “an exterior plate of the second hinge 
All claims are examined as best understood. Applicant is invited to contact the Examiner for additional suggestions for corrections to overcome the above rejections, or if further clarification is otherwise needed. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634